Citation Nr: 1307216	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-42 353	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension and, if so, whether service connection is warranted. 



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1977 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for hypertension on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an August 1993 rating decision, the RO denied entitlement to service connection for hypertension; the Veteran did not appeal that decision.  

2.  Some of the evidence added to the record since the August 1993 denial relates to an unestablished fact necessary to substantiate the claim, is nether cumulative nor redundant, and/or raises a reasonable possibility of substantiating the claim for service connection for hypertension. 



CONCLUSION OF LAW

1.  The August 1993 rating decision denying the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In light of the favorable determination with respect to whether new and material evidence has been submitted, and the need to remand for additional information with regard to the merits of the case, no further discussion of compliance with the above provisions is needed.

II.  Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 
17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claim for service connection for hypertension was received by VA in March 1993.  The RO denied the claim in an August 1993 rating decision.  The RO determined that there was no evidence of hypertension in service and that a current hypertension condition was not shown on an August 1993 VA examination report.  No further evidence or communication was submitted by the Veteran regarding his claim of entitlement to service connection for hypertension until June 2009.  Therefore, the August 1993 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2012).

The evidence of record at the time of the August 1993 decision consisted of service treatment records (STR's) and an August 1993 VA examination.  Since the August 1993 decision, the Veteran has submitted copies of STR's that are duplicative of those previously of record.  The Veteran also submitted post service treatment records showing a history of hypertension and a prescription for medication.  A letter to the RO in October 2010 from a private physician, Dr. Ortiz, indicated that the Veteran suffered from high blood pressure which started in service.  The private physician opined that it is more probable than not that the Veteran's condition was connected to his military service.  

The additional private medical records and the statement from Dr. Ortiz are new, in that they were not previously of record.  The statement from Dr. Ortiz is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, this statement reflects that the Veteran currently suffers from hypertension and that such hypertension is probably related to service.  This evidence is presumed credible for the sole purpose of determining whether new and material evidence has been received.   Thus, as this evidence relates to a previously unestablished fact and raises a raises a reasonable possibility of substantiating the Veteran's claim, the Board concludes the evidence is both new and material.  Accordingly, the claim of entitlement to service connection for hypertension is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and to this extent only the appeal is granted. 



REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for hypertension on the merits.

As an initial matter, the Board finds that a remand for outstanding records is warranted.  As indicated previously, the Veteran has been examined by Dr. Ortiz.   In addition, evidence submitted in support the Veteran's appeal includes a prescription for what appears to be a hypertension medication from Dr. Kidd.  These treatment records are not contained in the claims file.  Thus, treatment records from these providers should be requested on remand.  

Further, in a June 2009 written statement, the Veteran noted that he was receiving treatment from the VA Medical Center in San Juan, Puerto Rico (VAMC).  Relevant records from this facility should also be requested on remand. 

Additionally, the Board notes that the Veteran's STRs indicate that while in service, he was prescribed Atenolol for atrial fibrillation.  The STRs do not appear to reflect that the Veteran was diagnosed with hypertension in service.  The Veteran's STRs note that in January 1989, the Veteran's blood pressure measured 138/92.  In May 1992, his blood pressure measure 132/93, although on the same day was also record as 123/84.  In February 1993 his blood pressure measured 122/84.  

While Dr. Ortiz has indicated that the Veteran's hypertension started in service, such opinion appears based on a history the Veteran provided to the physician rather than a review of the claims file, and does not take into account the normal blood pressure findings on separation examination or VA examination shortly following service.  

In light of the above, the Veteran should be scheduled for a VA examination to determine the nature his claimed hypertension and to obtain an opinion as to whether such is possibly related to service.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for hypertension, to include Dr. Ortiz and Dr. Kidd.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, obtain relevant treatment records dating since December 2008 from the San Juan VAMC.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Schedule the Veteran for a VA hypertension examination to determine the nature of the Veteran's hypertension and to obtain an opinion as to whether such is possibly related to service.  The claims folder must be provided to and be reviewed by the examiner in conjunction with the examination.  

Following a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension arose during service or is otherwise etiologically related to his period of service.  In rendering the opinion, the examiner should address the elevated blood pressure readings in service (138/92, 132/93), the normal blood pressure reading on service separation examination (121/79), and the normal blood pressure reading on VA examination in 1993 (100/60), as well as the significance of the Veteran being on Atenolol for atrial fibrillation during service.  The examiner should explain the reasons for his opinions.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


